703 S.E.2d 446 (2010)
Lillian M. HAYES
v.
Elois N. ROBBINS, Muriel Diane Robbins, Ronald Lee Merrick, and Donald Lee Merrick.
No. 318P10.
Supreme Court of North Carolina.
November 4, 2010.
Pauline Hankins, Bolivia, for Elois N. Robbins, et al.
Lillian M. Hayes, pro se.

ORDER
Upon consideration of the petition filed by Plaintiff on the 2nd of August 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."